Citation Nr: 0508888	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  98-12 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
bilateral heel contusions.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a skin disability


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  Jurisdiction was subsequently 
transferred to the RO in Buffalo, New York.

When the case was last before the Board in September 2003, it 
was remanded for additional development.  Thereafter, the RO 
issued a supplemental statement of the case.  Subsequently, 
the veteran submitted additional evidence to the Board.  In 
March 2005, the veteran's representative waived the right to 
have the RO first consider this additional evidence.

The Board also notes that in the September 2003 remand, the 
Board noted that the veteran filed a claim to reopen his 
previously denied claim for service connection for 
epididymitis.  The record still does not reflect that the RO 
has adjudicated this claim.  Therefore, the claim is again 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral heel contusions are manifested by 
moderate symptoms, mainly pain on manipulation and use of the 
feet, weight bearing on the lateral edges of the feet, and 
supination of the foot to avoid contacting the medial part of 
the heel; there is no objective evidence of marked deformity 
or swelling on use.

2.  The veteran has chronic disability of the left knee that 
originated during active service.

3.  The veteran does not currently have any chronic skin 
disorder that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral heel contusions have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).

2.  Left knee disability was incurred in active service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  Skin disability was not incurred or aggravated in active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the claims for 
service connection.

With regard to the veteran's claim for an initial rating in 
excess of 10 percent for bilateral heel contusions, the Board 
notes that VA's General Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000 and the regulations implementing it 
are not applicable to such initial evaluation issues.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

With regard to the issue of entitlement to service connection 
for left knee disability, the Board has found the evidence 
and information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations. 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the September 2004 
supplemental statement of the case and a September 2004 
letter from the Appeals Management Center, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim for service connection for a skin 
disability, the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been an afforded appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for 
service connection for skin disability on a de novo basis 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   



With respect to the initial evaluation issue on appeal, the 
Board notes that the veteran has been informed of the 
criteria for a higher initial evaluation, the information 
required of him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit if he did not desire the RO to obtain the evidence on 
his behalf.  In addition, all indicated record development 
with respect to this claim has been completed, and the 
veteran has been afforded an appropriate VA examination.  In 
sum, the facts pertinent to this claim have been properly 
developed.  

Factual Background

The report of the veteran's enlistment examination notes a 
skin rash and that the veterans right knee gives out.  
Service medical records note that the veteran was seen in 
October 1974 with bilateral knee pain.  Physical exam showed 
no swelling or deformation, and range of motion was within 
normal limits.  Also noted was that there was no known 
injury.  A November 1974 record notes that the veteran was 
seen for acne.  A February 1975 service medical record notes 
complaints of heel pain, which was noted to be sharp to dull.  
A March 1975 service medical record notes heel pain with 
constant walking or prolonged standing.  A July 1975 service 
medical record notes complaints of blisters and pain on both 
feet.  The veteran was referred to the podiatry clinic.  The 
report of the September 1975 separation examination shows 
that the veteran was in good health. 

A May 1997 VA examination report notes that the veteran could 
stand, squat, pronate and supinate.  He could also rise on 
his toes and heels; however, rising on his heels caused pain 
of both heels.  Dorsiflexion and plantar flexion were normal, 
as were inversion and eversion of both feet.  There was no 
deformity of the feet and gait was normal.  Vascular 
examination of the feet was normal.  The diagnosis was 
bilateral foot pain, history of heel contusion during boot 
camp.  An addendum to the report notes that the veteran has a 
problem with both feet in terms of pain and weightbearing.  
He must compensate the left foot by putting more weight on 
the right foot.  He wears a heel cap, which he alternates use 
of on either foot.  He feels pain in the bones of both feet 
with weather changes.  He had tenderness on both heels upon 
examination.  There was also tenderness on the left lateral 
bones of the left foot.  The veteran had difficulty squatting 
due to pain in both feet.

The report of a May 1997 VA skin examination notes that the 
veteran has a history of skin rashes on the middle of the 
chest, the belt line, both arms and the neck area since 1974.  
Examination revealed a papular rash on the chest, neck, 
extremities and the trunk.  The diagnosis was chronic skin 
rashes.

A September 1998 radiology report notes that there was 
minimal narrowing of both knee joint spaces.  No recent 
fractures were seen.  The bone density was normal.  There was 
minimal fullness of the suprapatellar bursa of the left knee, 
likely representing effusion.  

A September 1998 VA joints examination report notes the 
veteran's statement that he injured his left knee in boot 
camp in 1973.  Examination revealed no swelling or deformity 
of the left knee.  

A September 1998 VA skin examination report notes that the 
veteran had a skin rash on his chest, upper extremities, 
waist and neck since 1974.  The rash comes and goes.  
Physical exam revealed a papular rash on the chest wall, 
neck, extremities and trunk.  The diagnosis was chronic skin 
rashes of undetermined etiology. 

A September 1998 VA feet examination report notes the 
veteran's complaints of bilateral foot pain in the heel and 
medial arch areas.  The veteran had difficulty standing due 
to the chronic foot pain.  The veteran could stand, squat, 
pronate and supinate.  He could rise on the toes and heels, 
although there was some pain on the left heel with standing.  
Plantar flexion and dorsiflexion were normal.  Inversion and 
eversion were normal bilaterally.  There was no deformity or 
swelling of the feet.  Neurovascular exam of the lower 
extremities was normal.  The diagnosis was bilateral foot 
pain secondary to contusion of the heel; pain on both feet 
unchanged.

An October 1999 private medical record from G. Corrado, 
D.P.M., states that the veteran complained of bilateral heel 
pain, which was worse in the morning and upon ambulation late 
in the day.  The assessment was calcaneal bursitis.  The 
veteran was instructed to use arch supports in his shoes and 
to take ibuprofen.  

A March 2000 VA progress note states that the veteran was 
seen for left knee pain.  No etiology of such is listed.

The report of a February 2004 VA skin examination notes that 
the veteran's enlistment examination indicates a positive 
response to skin trouble.  The veteran explained that he was 
raised on a farm and tended to get generalized rashes of an 
itching nature from exposure to hay, but that it had not been 
a problem for a number of years prior to his entry to active 
duty.  The examiner reviewed the claims file and examined the 
veteran.  The examiner noted that all service medical records 
regarding the veteran's skin have to do with acne.  The 
examiner found no service medical records that had to do with 
treatment of a widespread itching rash.  The impression was 
severe and severely disfiguring nummular eczema with 
seborrhea of the face and chest.

According to a February 2004 VA examination of the veteran's 
left knee, the veteran stated that he injured his left knee 
in boot camp.  The veteran complained of pain in the knee 
that has persisted since the injury.  He further stated that 
he develops pain in his knee when walking 3/10 of a mile; he 
is forced to stop at 1/2 mile.  The pain lasts approximately 
one and one-half days and occurs about six times a month.  
Exam revealed no effusion; motion was from zero to 140 
degrees.  Three X-rays of the left knee showed a well-
preserved joint space with no arthritic changes.  The 
examiner stated that the patellofemoral space on the lateral 
side was difficult to evaluate.  The diagnoses were 
"patellofemoral syndrome at least as likely as not 
associated with his service-connected injury," "patellar 
tendinitis as likely as not associated with his service 
connected injury," and "positive McMurray test - possible 
meniscus tear - less likely than not associated with the 
service-connected injury."  The examiner further opined that 
to confirm the presence or absence of a meniscus tear would 
require an MRI, which was not ordered because the examiner 
did not believe a meniscus tear is related to any in-service 
injury.  Further X-rays were taken, which the examiner stated 
confirm the diagnoses already stated in the report.  

The report of a February 2004 VA examination notes that the 
veteran complained of pain and burning of the feet, 
registering 8 out of 10 most of the time.  The pain and 
burning causes fatigue and lack of endurance.  The veteran 
stated that the pain is worse in the morning or at the start 
of ambulation; it then subsides, only to return throughout 
the day, causing a constant ache in the heels and arches.  
The veteran is able to tolerate the pain and he works all day 
without restrictions.  He does not take any medicine, nor 
does he use crutches, braces, or corrective shoes.  Physical 
exam revealed a normal gait pattern; however, the pain does 
cause the veteran to weight bear on the lateral edges of his 
feet from rear foot to forefoot.  Therefore, he does have 
abnormal wear patterns.  The veteran supinates his foot to 
avoid contacting the medial part of his heel.  There is no 
callus formation or skin breakdown.  There were bilateral 
bunions, right worse than left, and a tight plantar fascia, 
bilaterally.  There was no pain or crepitus on range of 
motion except for the right first metatarsophalangeal joint.  
The veteran had no trouble standing, sitting, squatting, 
pronating or supinating.  Passive and active range of motion 
testing was normal and adequate.  Muscle strength was normal.  
There was no Babinski's reflex bilaterally.  The Achilles 
reflex was intact bilaterally.  Vibratory and 
proprioreceptive were intact and pedal pulses were present.  
The calcaneus was in valgus at five degrees, both weight 
bearing and nonweight bearing.  X-rays revealed small 
bilateral plantar calcaneal spurs with soft tissue 
inflammation about the plantar fascia.  There were 
degenerative changes of the first metatarsophalangeal joints, 
right worse than left.  The veteran has a short first ray, 
bilaterally.  The impression was bilateral calcaneal spurs 
with plantar fasciitis causing heel pain.  The examiner 
opined that with treatment, steroid injection therapy and 
orthotics, the pain should resolve.

Analysis

I.  Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Bilateral Foot Contusions

The veteran's bilateral heel contusions are evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, which provides that moderate, bilateral pes 
planus, with weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achillis, and pain on manipulation 
and use of the feet warrants a 10 percent evaluation.  A 30 
percent evaluation is assigned for severe, bilateral pes 
planus with evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  A 50 percent evaluation 
is assigned for pronounced, bilateral pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a rating in excess of 10 
percent for the veteran's bilateral heel contusions is not 
warranted.  In this regard, the Board notes that the veteran 
has indicated that he has pain in the morning as well as with 
some walking and prolonged standing.  However, there is no 
objective evidence of swelling and the reported pain is 
consistent with the assigned evaluation.  There is no 
evidence of marked deformity.  X-ray studies revealed small 
bilateral calcaneal spurs.  However, none of the VA 
examinations disclosed any objective evidence of pain or 
functional impairment which is more than moderate.  In sum, 
the medical evidence demonstrates that the veteran's 
bilateral heel contusions do not more nearly approximate the 
severe level of disability required for a higher evaluation 
than the moderate level of disability contemplated by the 
assigned evaluation.    

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Left Knee 

The veteran contends that he is entitled to service 
connection for a left knee disability because it was incurred 
in service during boot camp.  The medical evidence of record 
includes a February 2004 VA medical opinion that states that 
the veteran's knee disability, namely patellofemoral syndrome 
and patellar tendinitis, is at least as likely as not related 
to his in-service injury.  The Board notes that the most 
recent denial of service connection (September 2004 
supplemental statement of the case) is based upon the lack of 
evidence that the veteran actually sustained a left knee 
injury in service.  In this regard, the Board notes that the 
service medical records only note that the veteran was seen 
for pain in both knees in October 1974.  No known injury was 
listed.  However, the veteran has submitted several letters 
that he wrote to his family in 1973, which document a knee 
injury while the veteran was in boot camp.  The record also 
contains two letters from two fellow veterans who state that 
the veteran injured his knee in boot camp.  Furthermore, the 
Board has found the history provided by the veteran to be 
credible and internally consistent.  Finally, the Board notes 
that no medical opinion indicating that the left knee injury 
is not etiologically related to service is of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is supportive of the veteran's claim.

Skin Disability 

The veteran contends that he is entitled to service 
connection for a skin disability because it was manifested 
while on active duty.  He states that he was treated for this 
condition several times while he was in the military.  The 
Board notes that the service medical evidence does not 
confirm that the veteran was treated for a rash like skin 
condition at any time during service.  The only treatment in 
service for any skin condition is treatment for acne; the 
veteran is not seeking service connection for acne.  
Moreover, although the medical evidence of record does show 
that the veteran currently suffers from a skin disability, 
there is no medical opinion which states that the skin 
disability is in any way related to active duty.  

The Board notes that in his VA Form 9, the veteran insists 
that his skin disability was not a pre-existing condition and 
he is not seeking service connection based upon aggravation.  
Nevertheless, the Board notes that on the entrance exam 
report, the examiner noted that the veteran had a skin rash.  
However, the most recent VA examiner essentially stated that 
there is no relationship between the veteran's current skin 
rash and his active service.  The examiner noted that there 
were no service medical records indicating treatment for the 
skin other than treatment for acne.  The VA examiner who 
conducted the September 1998 exam stated that the veteran had 
chronic skin rashes of undetermined etiology.  In sum, there 
is no evidence in the record stating that the veteran's 
current skin disability was aggravated by his active military 
service.

In essence, the evidence of a nexus between the veteran's 
skin disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Entitlement to service connection for left knee disability is 
granted.

Entitlement to service connection for skin disability is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral heel contusions is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


